DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 2-21 are pending.
Drawings
3.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 35-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding Claims 35-40, are directed to, "media", and claimed as, “computer-readable storage medium” it is considered to cover, wherein the medium covers, transitory types, therefore at least one non-statutory embodiment, based on extrinsic evidence i.e. Medium, can be defined to include at least one form represented by a signal/wave. (i.e. a Signal, being RF/wireless or even wire where a signal is transmitted, being considered transitory). See specification par [0043], “The device data 504 or other device content can include configuration settings of the device, media content stored on the device, and/or information associated with a user of the device. Media content stored on device 500 can include any type of audio, video, and/or image data. Device 500 includes one or more data inputs 506 via which any type of data, media content, and/or inputs can be received, such as user-selectable inputs, messages, music, television media content, recorded video content, and any other type of audio, video, and/or image data received from any content and/or data source” It appears encompasses non-statutory subject matter. The examiner suggests amending to a "non-transitory", media.
Merely claiming nonfunctional descriptive material, i.e., abstract ideas, stored on a computer-readable medium, in a computer, or on an electromagnetic carrier signal, do not make it statutory. See Diehr, 450 U.S. at 185-86, 209 USPQ at 8 (noting that the claims for an algorithm in Benson were unpatentable as abstract ideas because “[t]he sole practical application of the algorithm was in connection with the programming of a general purpose computer.”).   As such the step of execution is optional and the Claim is directed towards instructions (e.g. non-functional descriptive material) tangibly embodied on the computer product, which is clearly disclosed above as non-statutory.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. 11,372,877. Although the claims at issue are not identical, they are not patentably distinct from each other because, see table below:

17/752118
10,534,789
21. A method comprising: displaying first content on a first screen of a first computing device; 
automatically initiating a companion experience involving a second computing device having a second screen, the companion experience enabling the first content displayed on the first screen of the first computing device to serve as a basis for a search for second content that is renderable on the second screen of the second computing device, 

wherein the second content is different from the first content; 


and transmitting information associated with the first content displayed on the first screen of the first computing device to the second computing device, the second computing device being configured to conduct the search for the second content and to display the second content on the second screen of the second computing device.
1. A method comprising: displaying content on a first screen of a computing device; 
presenting a user interface including a user prompt for display of a companion experience on a second screen of the computing device, 
wherein the companion experience enables the content that is displayed on the first screen to serve as a basis for a web search for additional content that is renderable on the second screen, 

wherein the additional content is different from the content displayed on the first screen; receiving, in response to presentation of the user prompt, 
a user input to initiate the companion experience on the second screen; 
initiating the web search based on information associated with but different from the displayed content; and displaying, in response to the web search, a resulting display of the additional content on the second screen.


Allowable Subject Matter
8.	Claims 21-40 would be allowable if rewritten or amended to overcome the 35 USC § 101 and the double patenting rejection(s), set forth in this Office action.
9.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to companion experience.  The closest prior arts Mottla (US 2010/0173275), IMAGE GENERATION SYSTEM FOR DISPLAYING PRIMARY DISPLAY DATA AND SECONDARY DISPLAY DATA, discloses the footprint or overall area defined by the secondary image 48 may be different than a footprint or area defined by the primary image 46, however the footprint is related to display size and just being sized on the secondary screen. Amidon et al (US 2008/0307066) Systems and Methods of Providing Collaborative Consumer-Controlled Advertising Environments; use a multiple virtual world environment can be selected for a given user at the same or different times on the same device by using a split-screen display or multiple displays. Still further, different devices associated with a single user or group of users may simultaneously execute different virtual worlds, not generated to an original search in the first device. Mottla and Amidon either singularly or in combination, fail to anticipate or render obvious the recited features, automatically initiating a companion experience involving a second computing device in which the basis of a search pertaining to the first computing device are rendered into the second computing device, and the content being different from the first content; the second device conducting another search for the second content.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        December 17, 2022